06/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0067



                       Supreme Court Cause No. DA 20-0067




DIANE WENGER,
       Petitioner and Appellant,

                     vs.                                   ORDER

STATE FARM MUTAL
AUTOMOBILE INSURANCE
COMPANY,
       Respondent and Appellee.


        The COURT, having reviewed Appellant’s Unopposed Motion to Extend

Deadline for Appellant’s Opening Brief per Mont. R. App. P. 26(2), and GOOD

CAUSE APPEARING, hereby ORDERS that the deadline for filing Appellant’s

Initial Brief shall be extended thirty (30) days. Appellant’s Opening Brief shall be

filed on or before July 13, 2020.

        Dated this   day of June, 2020.




                                                                         Electronically signed by:
ORDER                                                                          Mike McGrath 1
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 10 2020